Citation Nr: 1545895	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for migraine headaches with loss of vision, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	James E. Connor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether migraine headaches with loss of vision are proximately due to service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches with loss of vision have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for migraine headaches with loss of vision.  Therefore, no discussion of VA's duty to notify or assist is necessary.

As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for tinnitus, with an effective date of March 30, 2011.  He asserts that he has migraine headaches with loss of vision due to his service-connected tinnitus.

VA examiners in July 2011 and May 2014 diagnosed classic migraine with scintillating scotoma aura and migraine including migraine variants, respectively.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's migraine headaches with loss of vision are caused or aggravated by his service-connected tinnitus, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Following an eye examination in July 2011, a VA examiner found the Veteran's loss of sight/blurry vision was only present right before he got a migraine type headache and was also associated with an increased volume of his tinnitus.  The VA examiner stated the type of blurry vision that the Veteran described was a classic finding in migraines and was considered an aura.  As a result, the VA examiner opined the Veteran's loss of sight/blurry vision was at least as likely as not caused by or a result of his claimed tinnitus and migraines.  However, after neurological examiner, a different VA examiner opined the Veteran's migraines were less likely than not due to or aggravated by his tinnitus as the two conditions had different occurrence patterns.  The VA examiner based the opinion on the Veteran's reports that his tinnitus was constant and had been constant since service, whereas his migraines had been increasing more in frequency since service.  In addition, tinnitus was not listed as a trigger of migraine headaches in a document, "Evaluation of headache in adults," by Dr. Bajwa and Dr. Wootton.    

Conversely, a private physician, Dr. S. Azzouz, provided a positive nexus opinion in November 2011.  Based on a review of the Veteran's available medical records and the physician's clinical notes and examination, Dr. Azzouz found it was as likely as not that the Veteran's headaches were due largely, if not entirely, to the effects of his tinnitus.  According to Dr. Azzouz, the Veteran's headaches were essentially secondary in nature to his service-connected tinnitus as determined by the onset and duration in relation to the corresponding increase in the intensity of the tinnitus.

Additionally, a different VA physician reported in June 2014 that although the Veteran's headaches could be associated with an increase in the severity of his tinnitus, it was likely that the ringing in the Veteran's head or the tinnitus could very well represent an aura associated with his migraine headaches.  However, they were not, in and of themselves, causative of his migraine headaches, nor did they in any way permanently aggravate the migraine headaches.

Here, the Board affords some probative value to the competent medical opinions of record.  The record indicates the VA examiners and Dr. Azzouz performed physical examinations of the Veteran and reviewed the pertinent evidence.  In addition, the physicians provided adequate rationale for the opinions stated, citing to specific findings as well as the Veteran's reported symptoms.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the Veteran has provided competent, credible testimony concerning the onset and duration of his symptoms, VA treatment records support the consistency of his statements, and a private physician has provided a positive nexus opinion based on that evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's migraine headaches with loss of vision are proximately due to his service-connected tinnitus.  As such, service connection for migraine headaches with loss of vision is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches with loss of vision is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


